Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Lanzatella on March 14, 2022.

The application has been amended as follows:

8. 	A method of making an herbal extract delivery product, the method comprising: 
heating one or more appropriate herbaceous plant parts to a temperature equal to or greater than a temperature sufficient to volatize an herbal extract into a vapor; 
condensing the vapor onto a substrate to form a coating of the herbal extract on the substrate; and 
converting the coated substrate into a three-dimensional structure configured for use as an herbal extract delivery cartridge; 
wherein the method comprises forming multiple herbal extracts condensed on individual portions of the substrate comprising heating the one or more herbaceous plant parts at 

10.	The method of claim 8, wherein the one or more herbaceous plant parts comprises damiana, blue lotus, mullein, lobelia, peppermint, spearmint, catnip, thyme, sage, wild dagga, lavender, rosemary, salvia divinorum, basil, lemon balm, hops, yerba mate, calea zacatechichi, chamomile, ashwagandha eucalyptus, passion flower, St John's wart, valerian, astragalus, avena sativa, kinnikinnick, cacao, chago, cinnamon, nutmeg, mace, cordyceps, Don Quai, Gotu Kola, ginger root, ginseng, green tea, kava, maca, moringa leaf, mullein, sacred pink lotus, red raspberry, rhodiola, rooibos, tong kat ali, vanilla, yohimbine, garlic, turmeric, nutmeg, capsaicin, rosemary, cannabis, coniferous trees, yew bush, willow tree, aspen tree, blood root, opium poppy, atropa belladonna, strychnine, vinca rosea, coffee plant, cacao tree and beans 
13. 	The method of claim 8, wherein the one or more herbaceous plant parts one or more herbaceous plants.  

14. 	The method of claim 8, wherein the method further comprises processing the one or more herbaceous plant parts 

18. (Canceled).  

19. 	The method of claim  8, wherein converting the coated substrate comprises rolling the coating substrate to form a spirally-wound cylindrical shape. 

20. 	The method of claim 19, further comprising placing a plurality of spacers along the coating substrate prior to converting. 

21. 	The method of claim  8, wherein the coated substrate comprises a first end and a second end opposite to the first end and the method further comprises creating a plurality of notches at multiple locations on the coated substrate between the first and second ends.  

24. 	The method of claim  8, further comprising attaching one or more layers to the coated substrate prior to converting the coated substrate into a three-dimensional structure, the one or more layers configured to provide at least one of flavor or adjuvant substance with the herbal extract(s). 

25. 	The method of claim  8, further comprising depositing multiple overlapping or sequential layers of herbal extract(s) on one or both sides of the substrate, the multiple layers each being a different herbal extract.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785